DETAILED ACTION
This action is response to communication:  response to original application filed on 02/26/2019
Claims 1-20 are currently pending in this application.  
The IDS filed on 02/26/2019 and 10/23/2020 has been accepted.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wagner et al. US Patent Application Publication 2016/0277380 (hereinafter Wagner), in view of Hogg et al. US Patent Application Publication 2015/0186889 (hereinafter Hogg).



Although Wagner teaches multiple processing computers (see paragraph 114-116 with transaction processing system having multiple data processors and servers), Wagner does not explicitly teach transmitting plurality of authorization request messages to the processing computers.  However, utilizing multiple processing computers for different values is well known in the art.  FOr example, see Hogg (Figure 5, paragraphs 53-61, wherein data is extracted and packaged; data values may be packaged into 3 different objects by multiple encryption modules/computers).  Hogg further teaches generating, by the data distribution computer, a plurality of authorization request messages comprising at least one data value (paragraph 5, paragraphs 53-61 wherein the data is packaged into different objects, each object interpreted as a request message); and transmitting, by the data distribution computer, the plurality of 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wagner with Hogg.  One of ordinary skill in the art would have been motivated to perform such an addition to provides secure and efficient transaction processing (paragraphs 2 and 6 of Hogg).

As per claim 2, the Wagner combination teaches wherein the data packet is received from an access device (Wagner Figure 6 and paragraphs 127-128; Hogg paragraph 50, Figure 5, and throughout wherein packet is received from an access/point of sale device).

As per claim 5, the Wagner combination teaches wherein the data item includes a biometric template, a phone number, a product data, a name, user credentials, a security code, a location access code, a physical address, a location, an ip address, an email address, a user identifier, and/or a device identifier (Wagner paragarphs 64-65, such as with device ID (product data), account identifiers, etc.)
As per claim 6, the Wagner combination teaches wherein the plurality of processing computers include authentication processing computers and/or network computers (Hogg figure 7 with decryption modules, see paragraphs 65-67 wherein the modules are networked together and also provide authentication such as access database with associated keys).

As per claim 8, it would have been obvious over the Wagner combination wherein the authorization computer analyzes each authorization request message based on the at least one data value (Wagner paragarphs 128-129 wherein authorization request messages are authorized based on the data values provided; see also paragraph 87 with authorizing request messages based on data values such as account credentials or account identifiers; see further paragraphs 109 or 110 wherein the authorization may take place at transaction processing system or authorizing computer).
As per claim 9, it would have been obvious over the Wagner combination wherein the authorization computer determines a user account associated with each authorization request message based on the at least one data value (Wagner paragraph 104 with determining a user account based from the values provided).
As per claim 10, it would have been obvious over the Wagner combination wherein at least one authorization response message indicates that the interaction was declined (pargraph 77 with sending authorization response such as decline; see also Hogg paragraph 72 with 
Claim 11 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 10 above.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495